                 Case 20-02018   Doc 37   Filed 05/28/21   Page 1 of 37
SO ORDERED.

SIGNED this 27th day of May, 2021.




                        UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                              GREENSBORO DIVISION

   In re:                             )
                                      )
   Leonardo Portuesi,                 )                    Chapter 13
                                      )                    Case No. 19-11275
        Debtor.                       )
   ___________________________________)
                                      )
   Leonardo Portuesi and Anita Jo     )
   Kinlaw Troxler, Trustee,           )
                                      )
        Plaintiffs,                   )
                                      )                    Adv. No. 20-2018
   v.                                 )
                                      )
   The Bank of New York Mellon Trust )
   Company, N.A.,                     )
                                      )
        Defendant.                    )

         MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS

         This adversary proceeding came before the Court on the

   Motion to Dismiss Amended Complaint filed by Defendant, The

   Bank of New York Mellon Trust Company (“Defendant”).                   ECF No.

   16 (“Motion”).      The Court denied the Motion and indicated that

   it would supplement its order with this opinion further setting

   out the bases for its ruling.              ECF No. 31.      For the reasons

                                          1
                  Case 20-02018        Doc 37      Filed 05/28/21   Page 2 of 37



that follow, the Motion was denied.

                          I.       JURISDICTION AND AUTHORITY

        The Court has jurisdiction over these proceedings under 28

U.S.C.       §    1334.        Under     28     U.S.C.     § 157,     the    United     States

District Court for the Middle District of North Carolina has

referred this case and these proceedings to this Court by its

Local Rule 83.11.              These are statutorily core proceedings under

28 U.S.C. § 157(b).             The parties have expressly consented to the

entry of final orders by this Court for all matters raised in

the pleadings in this proceeding.                        ECF No. 14.        Venue is proper

under 28 U.S.C. § 1409.

                             II.     PROCEDURAL BACKGROUND

        Plaintiff         Leonardo       Portuesi         (“Debtor”)        commenced       this

adversary proceeding on August 14, 2020.                            ECF No. 1.     Defendant

filed    a       motion to      dismiss arguing, among other things, that

Debtor does not have standing to bring an avoidance action under

11 U.S.C. § 544.               ECF No. 7.              Debtor filed a Motion to Amend

Complaint (ECF No. 10, “Motion to Amend”) seeking to join the

chapter      13    trustee,        Anita      Jo    Troxler     (“Trustee”),       as   a   co-

plaintiff, and the Court granted Debtor’s Motion to Amend.                                  ECF

No. 11.

        Debtor      and    Trustee         (“Plaintiffs”)           thereafter     filed      an

amended complaint, ECF No. 12 (“Amended Complaint”), and the

Court denied Defendant’s first motion to dismiss the original

                                                   2
               Case 20-02018        Doc 37     Filed 05/28/21   Page 3 of 37



complaint as moot.            ECF No. 11.            Defendant similarly moved to

dismiss    the     Amended      Complaint          under   Fed.   R.   Civ.         P.   Rules

12(b)(1)     and      (6),     made       applicable       to   this    proceeding          by

Bankruptcy Rule 7012, ECF No. 16, and filed a memorandum of law

in   support     of    the    Motion.          ECF   No.   17   (“Supporting         Memo”).

Plaintiffs filed a Response to Defendant’s Motion, (ECF No. 20,

“Plaintiffs’       Response”),           and    related     Memorandum         of    Law   in

Response to Defendant’s Motion.                 ECF No. 21 (“Plaintiffs’ Memo”).

On   March     31,      2021,       the    Court      entered     an    Order        denying

Defendant’s Motion.           ECF No. 31.

                             III.     FACTUAL BACKGROUND

      Debtor’s mother Anna Portuesi (“Debtor's Mother”) obtained

an undivided interest in real property located at 170 Riverwood

Drive, Browns Summit, Rockingham County, NC 27214 ("Property"),

and recorded her interest on October 6, 2006 with the Rockingham

County Register of Deeds.                 ECF No. 12 at ¶ 9.           On December 23,

2008, Debtor and Debtor’s Mother obtained a mortgage loan from

Ideal Mortgage Bankers, Ltd (“Lender”).                     Id. at ¶ 12.            Debtor's

Mother then attempted to convey an interest in the Property to

Debtor as tenants in common through a gift deed.                          Id. at ¶ 10.

Although     the      Property      is    located     in    Rockingham     County,         she

recorded the gift deed in the Guilford County Register of Deeds

on June 19, 2009.        Id.

      Debtor and Debtor’s Mother granted Lender a Deed of Trust

                                               3
             Case 20-02018   Doc 37    Filed 05/28/21    Page 4 of 37



on February 4, 2010 (the "Deed of Trust") to secure the mortgage

loan.    Id. at ¶ 12.   Lender similarly recorded the Deed of Trust

in the Guilford County Register of Deeds.               Id.   Almost two years

later, on December 19, 2011, Debtor's Mother filed a chapter 7

bankruptcy petition in the Middle District of North Carolina,

Case No. 11-11909.       Id. at ¶ 14.            The Court granted her a

discharge on April 2, 2012, thereby discharging her personal

liability on the mortgage obligation.              Id.      Lender transferred

the Guilford County Deed of Trust to GMAC Mortgage on September

12, 2012, and GMAC Mortgage recorded notice of the transfer in

Guilford County.    Id. at ¶ 13.

        Debtor filed a chapter 13 bankruptcy case in the Middle

District of North Carolina on March 12, 2013, Case No. 13-10315.

In his schedules, Debtor listed a joint interest in the Property.

Id. at ¶ 15.     Ocwen Loan Servicing, LLC (“Ocwen”), the mortgage

servicer at the time, filed a secured claim, asserting a lien in

the Property.    Id. at ¶ 16.1        Debtor objected to Ocwen’s secured

claim,    and the Court found that Ocwen's claim was unsecured

because the Deed of Trust was not recorded in Rockingham County.

Id. at ¶ 16; see also In re Portuesi, Case No. 13-10315, ECF No.

28 (Bankr. M.D.N.C. August 29, 2013).                   Ocwen re-recorded the

Deed of Trust in Rockingham County on August 12, 2013 without

1 During Debtor’s first bankruptcy case, GMAC assigned the Deed of Trust to
Ocwen, and again recorded this assignment in Guilford County on April 9,
2013. Id. at ¶ 13.


                                       4
                 Case 20-02018    Doc 37    Filed 05/28/21   Page 5 of 37



seeking     or    obtaining      relief     from    the    automatic     stay   or    the

codebtor stay.        Id. at ¶ 17.          Debtor's chapter 13 discharge was

entered on June 29, 2016.           Id. at ¶ 16.

       Ocwen’s recording of the Deed of Trust in Rockingham County

brought it into Debtor’s Mother's chain of title.                        Id. at ¶ 19.

On    May   2,   2017,     Debtor’s      Mother     effectively      transferred      her

remaining undivided interest to Debtor and recorded the transfer

in the Rockingham County Register.                 Id. at ¶ 11.

       After acquiring the Deed of Trust from Ocwen, Defendant

commenced a power of sale foreclosure in Rockingham County.2                          The

Clerk denied the foreclosure because Defendant failed to prove

the    existence      of   a     valid     debt,    but    the     Rockingham    County

Superior Court allowed the foreclosure on appeal under de novo

review.     ECF No. 17 at ¶ 23-26.                 In defense to the foreclosure

action, Debtor argued that the recording of the Deed of Trust

was void because it was done in violation of the automatic stay.

Id. at ¶ 24.        Defendant argued that, at the time it recorded the

Deed   of   Trust     in   Rockingham       County,       Debtor   did   not    own   any

interest in the Property because the prior gift deed was void

under N.C. Gen. Stat. § 47-26.                   Id. at ¶ 25.      Defendant further

argued that perfection was immaterial to the foreclosure because

it did not affect the validity of the underlying debt or the


2 Defendant was the first to note in the pleadings that there was a previous
foreclosure action. ECF No. 16 at 2; ECF No. 17 at ¶ 22.


                                             5
              Case 20-02018    Doc 37   Filed 05/28/21   Page 6 of 37



effectiveness of the Deed of Trust inter se.                See id. at Exhibit

C, 60-61.

        The Rockingham County Superior Court filed a written order

on September 24, 2019.          Id. at Exhibit D, 72-75 (“Foreclosure

Order”).     The Foreclosure Order found the debt valid and that

the “Bank of New York is the holder of the Note.”                  Id. at ¶ 10.

Defendant sold the Property at foreclosure on November 23, 2019.

ECF No. 17 at ¶ 29.           Debtor commenced his current chapter 13

bankruptcy case (Case No. 19-11275) within the ten-day upset bid

period under N.C. Gen. Stat. § 45-21.27.             ECF No. 17 at ¶ 30.

        Debtor’s   schedules    list     the   Property      as   his   and   the

Defendant’s loan as disputed.           Case No. 19-11275, ECF No. 1.          On

September 20, 2020, Trustee filed a notice that Debtor changed

his address to the Property address.               See ECF Nos. 67 and 69.

The Court confirmed Debtor’s chapter 13 plan on September 23,

2020.     Among the other provisions of the confirmed plan, Section

9 of the plan provides as follows:

        By Order entered July 1, 2020, the Debtor’s objection
        to Claim No. 5 of The Bank of New York Mellon (“BNYM”)
        was sustained to the extent that Claim No. 5 was
        disallowed solely to the Debtor’s personal liability
        on the Note with the determination of the extent,
        validity, priority or enforceability of the lien of
        BNYM on the Debtor’s non-residential real property,
        commonly known as 170 Riverwood Drive, Browns Summit,
        North Carolina (“property”) being reserved for further
        order of the Court upon the filing of an Adversary
        Proceeding by the Debtor. The Debtor has filed an
        Adversary Proceeding challenging the extent, validity,
        priority or enforceability of the lien of BNYM against

                                        6
              Case 20-02018   Doc 37    Filed 05/28/21    Page 7 of 37



     the Debtor’s property. A finding that there is no
     valid lien against the Debtor’s property will result
     in a liquidation requirement of $25,575.00, which will
     pay all allowed unsecured claims in full with interest
     at 7.0%. If the lien of BNYM is held to be a valid
     lien, automatic stay is lifted to allow BNYM 180 days
     from the entry of the judgment/order entered in the
     Adversary Proceeding to liquidate the property and
     file a documented deficiency claim. Funds for allowed
     unsecured claims will be reserved pending final
     determination   of  lien  status   in  the   Adversary
     Proceeding and the reserve will be removed for funds
     to be distributed upon entry of the order resolving
     the Adversary Proceeding.

ECF No. 72.

     The Amended Complaint requests an order providing that (1)

Defendant’s predecessor-in-interest violated the codebtor stay

under 11 U.S.C. § 1301 when it recorded the Deed of Trust in

Rockingham    County   without       first    obtaining      relief      from   this

Court; (2) the recording of the Deed of Trust is void; (3)

Defendant’s    unrecorded     Deed     of    Trust   is    avoidable       under    11

U.S.C. § 544; (4) once avoided, the secured claim should be

disallowed; and (5) Debtor be allowed reasonable attorney fees.

ECF No. 12 at 4-5.

     In response, Defendant argues that the Court does not have

subject   matter   jurisdiction,       and    Plaintiffs      fail    to    state    a

claim upon which relief may be granted.              Specifically, Defendant

makes six arguments.          First, Defendant alleges the Court does

not have subject matter jurisdiction over Debtor’s claims under

the Rooker-Feldman doctrine because the Amended Complaint is a


                                        7
             Case 20-02018     Doc 37   Filed 05/28/21    Page 8 of 37



collateral attack on a state court foreclosure judgment.                            ECF

No. 16 at ¶ 1.     Second, Defendant argues that neither Debtor nor

the Trustee have standing.          Id. at ¶ 2.          Debtor does not have

independent standing to bring the avoidance claim under § 544.

Id.    Trustee does not have standing to bring the avoidance claim

under § 544 because the avoidance “[does] not provide a benefit

to the estate and unsecured creditors.”                  Id.   Third, Defendant

argues collateral estoppel and res judicata bar the Plaintiffs

from   disputing   the   validity       of    the    lien.     Id.       at   ¶¶   5-6.

Fourth,   Defendant   alleges     the    act    of    recording      a    deed     is   a

ministerial act that does not violate the codebtor stay under 11

U.S.C. § 1301.     Id. at ¶ 6.      Fifth, Defendant argues the statute

of limitations, laches, or waiver bar the claim.                         Id. at ¶ 8.

Sixth, Defendant argues that Plaintiffs have failed to state a

claim upon which relief can be granted because there was no

transfer of property subject to avoidance under § 544(a).

                         IV.    STANDARD OF REVIEW

       Rule 12(b)(1) motions may be premised on either facial or

factual attacks on jurisdiction.             Lutfi v. United States, 527 F.

App'x 236, 241 (4th Cir. 2013).              "A facial attack is a challenge

to the sufficiency of the pleading itself . . . A factual attack,

on the other hand, is . . . a challenge to the factual existence

of subject matter jurisdiction."               Villasenor v. Indus. Wire &

Cable, Inc., 929 F. Supp. 310, 312 (N.D. Ill. 1996) (quoting

                                        8
             Case 20-02018     Doc 37    Filed 05/28/21    Page 9 of 37



United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1993), cert.

denied, 513 U.S. 868 (1994)).                 When a party properly raises a

factual    question    attacking        subject    matter     jurisdiction,         the

court can look beyond the pleadings and consider the evidence

submitted   on   the   issue     to     determine    whether      subject        matter

jurisdiction exists.      Velasco v. Gov't of Indon., 370 F.3d 392,

398 (4th Cir. 2004); see also Grafon Corp. v. Hausermann, 602

F.2d 781, 783 (7th Cir. 1979); Stayner v. Village of Sugar Grove

(In re Stayner), 185 B.R. 557, 561 (Bankr. N.D. Ill. 1995).

     Rule   12(b)(6)    requires        dismissal     of    all   or      part    of   a

complaint if it “fail[s] to state a claim upon which relief can

be granted.”     Fed. R. Civ. P. 12(b)(6).            The standards set forth

in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft

v. Iqbal, 556 U.S. 662 (2009) guide the Court in determining

whether to dismiss a complaint.                A complaint should survive a

motion to dismiss if it contains “sufficient factual matter,

accepted as true, ‘to state a claim for relief that is plausible

on its face.’”    Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

     A claim has facial plausibility when the plaintiff
     pleads factual content that allows the court to draw
     the reasonable inference that the defendant is liable
     for the misconduct alleged. The plausibility standard
     is not akin to a “probability requirement,” but it
     asks for more than a sheer possibility that a defendant
     has acted unlawfully.   Where a complaint pleads facts
     that are “merely consistent with” a defendant’s
     liability, it “stops short of the line between

                                          9
               Case 20-02018     Doc 37     Filed 05/28/21      Page 10 of 37



       possibility       and     plausibility         of       ‘entitlement        to
       relief.’”

Id. (citations omitted).

                                     V.    DISCUSSION

       The     Court    considers         standing    and        jurisdiction       before

deciding the merits of the case.                 Whitmore v. Arkansas, 495 U.S.

149,   154     (1990)   (“[B]efore        a federal        court    can    consider      the

merits    of    a   legal     claim,      the    person    seeking       to     invoke   the

jurisdiction of the court must establish the requisite standing

to sue.”).         The Court then will turn to collateral estoppel and

res judicata.        Finally, the Court will consider the plausibility

of   Debtor’s       claim     that    Defendant      violated        §    1301,    whether

laches,      the    statute    of    limitations,         or    waiver     bar    Debtor’s

claims at this stage of the litigation, and whether Trustee has

stated a plausible claim under § 544(a).

1.     Plaintiffs have standing to bring the claims asserted in the
       adversary proceeding.

       Standing      asks     whether      plaintiffs          present    a     “case    and

controversy.”          Lujan v. Defenders of Wildlife, 504 U.S. 555,

559-60 (1992).         As established by the Supreme Court, a “case and

controversy” involves three different elements:

       First, the plaintiff must have suffered an "injury in
       fact" -- an invasion of a legally protected interest
       which is (a) concrete and particularized, and (b)
       "actual    or    imminent,   not    'conjectural'    or
       'hypothetical,'". Second, there must be a causal
       connection   between   the  injury  and   the   conduct
       complained of -- the injury has to be "fairly . . .
       trace[able] to the challenged action of the defendant,
                                            10
              Case 20-02018    Doc 37      Filed 05/28/21    Page 11 of 37



       and not . . . the result [of] the independent action
       of some third party not before the court." Third, it
       must be "likely," as opposed to merely "speculative,"
       that the injury will be "redressed by a favorable
       decision."

Id. at 559-61 (citations omitted).

       There are two plaintiffs in this case and “[t]he standing

requirement applies to each claim that a plaintiff seeks to

press.”     Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014)

(citing     DaimlerChrysler      Corp.       v.    Cuno,      547   U.S.      332,     352

(2006)).       Therefore,       the     Court     will      consider     each        claim

seriatim.

               a. Debtor has standing to enforce the codebtor stay.

       In his first claim for relief, Debtor asserts that Ocwen

violated the codebtor stay when it recorded the Deed of Trust

during his chapter 13 case, which renders the recording void.

To assert a cause of action through a statute, the plaintiff

must   show   she    is   a   party     intended      to    be   protected      by    the

statute.      Bank of Am. Corp. v. City of Miami, Fla., 137 S.Ct.

1296, 1302 (2017) (citing Lexmark Int'l Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014) (“In Lexmark, we said that

the label “‘prudential standing’” was misleading, . . . [t]he

question is whether the statute grants the plaintiff the cause

of action that he asserts.”)).              A protected plaintiff is one who

“fall[s]    within    the     zone    of   interests        protected    by    the    law

invoked.”     Id. (citing Lujan, 504 U.S. at 560-61).

                                           11
               Case 20-02018       Doc 37    Filed 05/28/21    Page 12 of 37



       While § 1301 references the codebtor, its purpose is to

protect a debtor from “indirect pressures from his creditors

exerted through friends or relatives that may have cosigned an

obligation of the debtor.”                  See 11 U.S.C. § 1301 (LexisNexis)

(H.R. 95-959); In re Whitlock-Young, 571 B.R. 795, 804 (Bankr.

N.D. Ill. 2017).           Generally, a debtor can bring a cause of

action for a creditor violating the codebtor stay.                              See In re

Juliao, Case No. 07-48694, 2011 Bankr. LEXIS 4583, at *9 (Bankr.

E.D.   Mich.     Nov.   29,    2011)        (citations        omitted)    (noting         that

“[c]ourts      have   generally       allowed      a   debtor       to   file    a    motion

alleging a violation of § 1301 without precluding such based on

lack   of   standing”).        Since        Debtor     falls    within     the       zone    of

interests protected by the statute, Debtor may seek refuge under

§ 1301 to shield himself against the indirect pressures.                                    See

Whitlock-Young, 517 B.R. at 804-05 (finding that a debtor has

standing to enforce the codebtor stay, and observing that “the

express language of section 1301(d) and the legislative history

of section 1301 make clear that a debtor is intended to have a

dog in this particular fight.”). Therefore, the Court finds that

Debtor   has    standing      to    assert     a   claim      for   violation        of     the

codebtor stay.




                                             12
               Case 20-02018         Doc 37      Filed 05/28/21       Page 13 of 37



                   b. Trustee has standing to bring a claim under § 544
                      to avoid any unrecorded lien.

        A chapter 13 trustee has standing to file an action to

avoid liens under § 544.                       Commerford v. Caliber Homes Loans.

Inc. (In re Commerford), Case No. 14-50218, 2016 Bankr. LEXIS

2620, at *10 n.3 (Bankr. M.D.N.C. July 18, 2016).                                      Defendant

argues that a chapter 13 trustee only has standing to bring a

claim    under      §   544    to        the    extent        that    the   avoidance        “would

increase the amount of disposable income to be allocated among

unsecured creditors and thus benefit the estate.”                                   McRoberts v.

Transouth Fin. (In re Bell), 194 B.R. 192, 196 (Bankr. S.D. Ill.

1996).        In   this   case,          the    Court        need    not    decide    whether     a

benefit to the estate is an additional requirement to Trustee’s

standing because the plan will pay unsecured creditors only if

the lien is avoided.               ECF No. 21 at 4; Case No. 19-11275, ECF No.

72.       Therefore,      Trustee              has        standing    to    bring     this     lien

avoidance action under § 544.

        Because     Debtor         and    Trustee          have     standing    to    bring     the

respective claims, Defendant’s motion to dismiss for lack of

standing was denied.

2.      Neither the enforcement of the codebtor stay nor the
        avoidance of the perfection of the lien is barred by the
        Rooker-Feldman doctrine.

        The   presence        or    absence          of     subject    matter       jurisdiction

under    Rooker-Feldman is a threshold issue that a court must



                                                     13
                Case 20-02018      Doc 37    Filed 05/28/21    Page 14 of 37



determine       before        considering     the     merits    of     the     case.    See

Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 196 (4th Cir. 2002).

Defendant contends that the Rooker-Feldman doctrine deprives the

Court     of    subject        matter    jurisdiction         over    the     claims   and

prevents the Court from determining whether recording the Deed

of Trust violated the codebtor stay because the effect of such a

ruling in this Court would overrule the state court’s decision

on the foreclosure action.               The Court disagrees.

        The Rooker-Feldman doctrine defines “original jurisdiction.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291

(2005)(“Exxon”); Verizon Md., Inc. v. PSC, 535 U.S. 635, 644 n.3

(2002); see also Thana v. Bd. of License Comm'rs for Charles

Cty., Md., 827 F.3d 314, 318 (4th Cir. 2016); Sasson v. Sokoloff

(In re Sasson), 424 F.3d 864, 871 (9th Cir. 2005).                                  Rooker-

Feldman        illustrates       the     logical       conclusion        that     original

jurisdiction          is   different        from    appellate        jurisdiction      and,

therefore,       federal        district      courts     do     not    have       appellate

jurisdiction over state court judicial judgments.                               Thana, 827

F.3d at 319 (interpreting Exxon, 544 U.S. at 284, 292 n.8).

        Prior    to     the    Supreme      Court’s     decision       in    Exxon,    some

federal        courts      applied      Rooker-Feldman         broadly       to    preclude

jurisdiction where the claims and issues could have been raised

in state court.            See Barsh v. Md. Cent. Collection Unit (In re

Barsh), 197 F. App'x 208, 211 (4th Cir. 2006); Davani v. Va.

                                              14
                Case 20-02018    Doc 37   Filed 05/28/21   Page 15 of 37



Dept. of Transp., 434 F.3d 712, 718 (4th Cir. 2006) (citing

Barefoot v. City of Wilmington, 306 F.3d 113, (4th Cir. 2002)).

In Exxon, however, the Supreme Court made clear that Rooker-

Feldman is restricted to "cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered

before    the    district      court   proceedings     commenced       and   inviting

district court review and rejection of those judgments."                       Exxon,

544 U.S. at 284.

     As clarified by Thana, a federal trial court does not lack

subject    matter     jurisdiction        solely    because     “the    same      or   a

related question was earlier aired between the parties in state

court.”     Thana, 827 F.3d at 320.                As explained by the Fourth

Circuit:

     [T]he Rooker-Feldman doctrine does not stop a district
     court from exercising subject-matter jurisdiction
     simply because a party attempts to litigate in federal
     court a matter previously litigated in state court.
     If a federal plaintiff presents some independent
     claim, albeit one that denies a legal conclusion that
     a state court has reached in a case to which he was a
     party, then there is jurisdiction and state law
     determines   whether  the   defendant  prevails  under
     principles of preclusion.

Davani,    434     F.3d   at    718    (quoting     Exxon,    544   U.S.     at   293)

(emphasis in original) (internal alterations omitted); see also

Adkins v. Rumsfeld, 464 F.3d 456, 464 (4th Cir. 2006).                              The

relevant question is whether the federal plaintiff is asking the

court to rectify injuries "caused by the state-court decision."


                                          15
                Case 20-02018     Doc 37   Filed 05/28/21      Page 16 of 37



Id.       Rooker-Feldman         does    not    preclude       federal     courts      from

determining claims that conflict with a state court’s decision if

the decision does not resolve an injury stemming from the state

court judgment itself.             See id. at 718-19 (quoting Hoblock v.

Albany Cnty. Bd. Of Elections, 422 F.3d 77 (2d Cir. 2005) (a

federal court can deny the conclusions made by a state court and

make the opposite judgment as long as the injury is from someone

other    than    the    state     court    case)).       In      Adkins,       the   Fourth

Circuit    explained      that     "the    test    is    not     whether       the   relief

sought     in     the    federal        suit    ‘would      certainly      upset’       the

enforcement of a state court decree, [citation removed], but

rather whether the relief would ‘reverse or modify’ the state

court decree."          464 F.3d at 464 (citing Exxon, 544 U.S. at 291-

92).     The plaintiffs in Adkins were not seeking to overturn the

state court decisions; the plaintiffs brought the federal suit

under a separate claim asking the court to find the statute

unconstitutional.         Id.3


3 The unpublished decision in Smalley v. Shapiro & Burson, LLP, 526 F. App'x
231 (4th Cir. April 16, 2013) does not mandate otherwise. In Smalley, the court
refused to entertain a challenge to the state court decision itself based on
the state court’s allegedly improper admission of affidavits. The court held
that the key consideration was whether the decision “would necessitate a
finding that the state court ‘wrongly decided the issues before it.’”
Smalley, 526 F. App'x at 281.        The court emphasized the linear path that a
claim, barred by Rooker-Feldman, must take: “that [a] suit was barred
‘because Plaintiff’s claims can only succeed if the Court implicitly or
explicitly determines the [] state court wrongly decided the foreclosure
issue . . ..’” Id. at 238 (citing Figueroa v. Merscorp, Inc., 766 F. Supp.
2d 1305, 1323-24 (S.D. Fl. 2011)).           The district court did not have
jurisdiction to relitigate the state court’s decision to adopt “unfair but
truthful affidavits.”      Id. (internal quotations omitted).    For the reasons
below, the success of Plaintiffs’ claims is not dependent on a determination

                                           16
             Case 20-02018    Doc 37    Filed 05/28/21   Page 17 of 37



        Similarly, nothing in this case requires a reversal of the

state     court’s   decision    to     permit    the     foreclosure.     North

Carolina law requires the following elements in a foreclosure

action:

        (i) [a] valid debt of which the party seeking to
        foreclose is the holder, (ii) [a] default, (iii)
        [a]right to foreclose under the instrument, (iv)
        notice to those entitled to such under subsection (b),
        (v) that the underlying mortgage debt is not a home
        loan as defined in G.S. 45-101(1b), or if the loan is
        a home loan under G.S. 45-101(1b), that the pre-
        foreclosure notice under G.S. 45-102 was provided in
        all material respects, and that the periods of time
        established by Article 11 of this Chapter have
        elapsed, and (vi) that the sale is not barred by G.S.
        45-21.12A,   then   the  clerk  shall  authorize   the
        mortgagee or trustee to proceed under the instrument,
        and the mortgagee or trustee can give notice of and
        conduct a sale. . .

N.C. Gen. Stat. § 45-21.16.

        There is nothing in North            Carolina law that requires a

recorded deed of trust as a prerequisite to foreclosure, and

Defendant’s    attorney      conceded     the   point     in   the   foreclosure

proceeding.     ECF No. 17 at Exhibit C, 15, ¶¶ 12-23.               Defendant’s

attorney argued:

        “. . . I think the first thing to emphasize here is
        that----  recordation   only  affects   priority,  not
        validity.   And so, an unrecorded deed of trust, an
        unrecorded deed, various instruments convey interest
        in real property. Those things can be good as between
        the two parties to the instrument, but they are not
        going to give you priority over a bona fide purchaser
        for value, or if you’re the holder of a deed of trust,
        and you haven’t properly recorded your deed of trust.


that the state court foreclosure action was wrongly decided.

                                        17
             Case 20-02018      Doc 37      Filed 05/28/21       Page 18 of 37



      If someone else, you know, comes and records their
      junior deed of trust, they’re going to jump ahead of
      you in the line. You don’t have a perfected interest,
      then you’re subject to being pushed down the chain, so
      to speak. But it doesn’t render anything invalid.”

ECF No. 17 at Exhibit C, 15-16.                        See also, Commerford, 2016

Bankr. LEXIS at *9 (“[I]t is well settled that a deed of trust

is valid between the parties even though it is not recorded.”).

      Unlike in Smalley, neither Debtor nor Trustee challenge the

efficacy of the underlying debt, the efficacy of the Deed of

Trust inter se, that there was a default, that Defendant was the

proper    holder    of   the    debt,        or    that      proper     notice        of   the

foreclosure action was given.               See N.C. Gen. Stat. § 45-21.6(d).

Instead, Debtor seeks a determination that the recording of the

Deed of Trust in Rockingham County is void because it was done

in violation of the codebtor stay, and Trustee seeks to avoid

the   unrecorded      Deed     of    Trust        as    a   hypothetical         bona      fide

purchaser under § 544(a)(3).                Nothing in this action requires a

reversal    or   reconsideration           of    the     state    court’s     foreclosure

judgment.        Plaintiffs     are        not    asking     this     Court      to     decide

whether the state court decision was correct or incorrect with

respect to any of the requisite elements for the foreclosure

action.     As such, Rooker-Feldman does not apply.                       This Court is

operating    within      its    original          jurisdiction        when    considering

whether     recording     the       Deed    of     Trust     in     Rockingham          County

violated the codebtor stay.

                                            18
               Case 20-02018          Doc 37     Filed 05/28/21       Page 19 of 37



       Defendant cites cases from other North Carolina bankruptcy

courts that apply Rooker-Feldman to § 544 actions and foreclosure

decisions.      See ECF No. 17 at ¶ 49; ECF No. 8.                             These cases are

inapposite.         In    Burcam       Capital,         plaintiffs        challenged        issues

that affected the validity of the foreclosure judgment itself.

Burcam    Capital        II,    LLC    v.      Bank     of     Am.,    N.A.     (In   re   Burcam

Capital II, LLC), 539 B.R. 96, 99 (Bankr. E.D.N.C. 2015).                                    Other

cases cited by Defendant similarly contain challenges to the

efficacy of the foreclosure judgment.                           Burgess v. CitiMortgage,

Inc.   (In     re   Burgess),         575   B.R.        330,    337-38        (Bankr. E.D.N.C.

2017);    In re Campbell,              Case No. 12-80096, 2012 Bankr. LEXIS

4459, at *8 (Bankr. M.D.N.C. Sept. 25, 2012) (citing Campbell v.

Craig, Case No. 1:05CV847, 2007 U.S. Dist. LEXIS 13496, at *10

(M.D.N.C. Feb. 26, 2007)).                      It is not within the bankruptcy

court’s      original          jurisdiction           to     review       a     state      court’s

foreclosure judgment when the party is attacking the efficacy of

the    state    court’s         judgment        itself.           In    this     case,      the    §

544(a)(3)      action      is    based      on     an      alleged      unrecorded       deed     of

trust.    Trustee’s claim under § 544 is not a sequential attack

on the state court’s judgment.                          Therefore, the Rooker-Feldman

doctrine is inapplicable to this case and the Motion was denied

as to the lack of subject matter jurisdiction.




                                                 19
                Case 20-02018        Doc 37       Filed 05/28/21        Page 20 of 37



3.      Plaintiffs are not precluded from bringing the claims under
        state law principles of preclusion.

        As    with     the    analysis       in    Rooker-Feldman,              nothing       in      the

state        court’s     judgment         precludes            a     determination          whether

recording the Deed of Trust in Rockingham County violated the

codebtor stay.               "The Full Faith and Credit Act, 28 U.S.C. §

1738,    requires       federal       courts       .     .    .    to    give     state    judicial

proceedings 'the same full faith and credit . . . as they have

by law or usage in the courts of such State . . . from which they

are taken.'"           Parsons Steel, Inc. v. First Ala. Bank, 474 U.S.

518, 519 (quoting 28 U.S.C. § 1738).                               Federal courts apply the

preclusion       principles          of     the     state          where    the    judgment           was

entered.        Id. at 523; see Hof v. Caswell (In re Caswell), 605

B.R. 401, 410 (Bankr. M.D.N.C. 2019) (citing In re McNallen, 62

F.3d     619,    624         (4th    Cir.     1995)).               Defendant       argues           that

Plaintiffs’          claims    are    barred        by       issue      preclusion      and         claim

preclusion.

        Issue    preclusion         applies        under       North       Carolina       law       where

“the    determination          of    an     issue        in    a    prior     judicial          .    .   .

proceeding precludes the relitigation of that issue in a later

action, provided the party against whom the estoppel is asserted

enjoyed a full and fair opportunity to litigate that issue in

the earlier proceeding.”                  Gray v. Fed. Nat’l Mortg., 830 S.E.2d

652, 657 (2019) (quoting Whitacre P'ship v. Biosignia, Inc., 358


                                                  20
              Case 20-02018   Doc 37   Filed 05/28/21    Page 21 of 37



N.C. 1, 15 (2004)).        The following requirements must be met: (1)

the   issue    is   identical     to   an issue     actually      litigated   and

necessary to the judgment; (2) the prior action resulted in a

final judgment on the merits; and (3) the current parties are

the same as, or in privity with, the parties to the earlier

action.     See Sartin v. Macik, 535 F.3d 284, 289 (4th Cir. 2008)

(citing Thomas M. McInnis & Assoc., Inc. v. Hall, 318 N.C. 421,

428-29 (1986)) (emphasis added).

      Claim    preclusion        applies    when     a    party    attempts   to

relitigate the same cause of action.                ACC Constr. v. SunTrust

Mortg., Inc., 239 N.C. App. 252, 261-62 (N.C. Ct. App. 2015).

The elements include: (1) a final judgment on the merits in a

prior suit; (2) identity of the cause of action in the prior suit

and the later suit; and (3) identity of or privity with the

parties in both suits.           Id. at 262.       Under North Carolina law,

res   judicata      or   claim    preclusion    bars      relitigating    claims

previously presented or claims that could have been presented.

King v. Grindstaff, 284 N.C. 348, 356 (1973) (quoting Cromwell

v. County of Sac, 94 U.S. 351, 355 (1877)).

      Collateral estoppel and res judicata, respectively, do not

apply if the current action is not identical to an issue actually

litigated     and necessary      to the judgment or the current case

lacks identity of the cause of action in the prior suit and the

later suit.      See id. at 355-56 (emphasis added).                As discussed

                                       21
               Case 20-02018    Doc 37    Filed 05/28/21   Page 22 of 37



above, perfection is not a prerequisite to foreclosure in North

Carolina.       Therefore, the parties did not litigate whether the

recording was void,4 and the Motion was denied on the grounds of

issue preclusion and claim preclusion.

4.     Plaintiffs have stated a plausible claim that recording the
       Deed of Trust in Rockingham County violated the codebtor
       stay under 11 U.S.C. § 1301.

       Having    determined      that     the     Rooker-Feldman        doctrine    is

inapplicable, Plaintiffs have standing, and the claims in this

case   are not precluded, the Court will consider whether the

Amended Complaint should be dismissed under Rule 12(b)(6).                           A

motion    to     dismiss       under     Rule     12(b)(6)      tests      the   legal

sufficiency of a complaint.              Randall v. United States, 30 F.3d

518, 522 (4th Cir. 1994) (citing Schatz v. Rosenberg, 943 F.2d

485, 489)).      Rule 8(a)(2) requires a claim for relief to contain

a    "short   and   plain   statement      of     the   claim   showing     that   the

pleader is entitled to relief."                 Fed. R. Civ. P. 8(a)(2).           This

rule demands a plaintiff provide "enough facts to state a claim

to relief that is plausible on its face," and involves pleading

more than "labels [or] conclusions" or a "formulaic recitation

of the elements of a cause of action."                  Twombly, 550 U.S. at 570

and 555; Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(citing the same).          Factual allegations must be sufficient to

4 Because neither collateral estoppel, nor res judicata apply for the reasons
stated herein, the Court need not consider whether Trustee is in privity with
Debtor for purposes of either doctrine under North Carolina law.


                                          22
              Case 20-02018     Doc 37    Filed 05/28/21   Page 23 of 37



raise the right to relief above the speculative level.                          Twombly,

550   U.S.    at    555.      The   plaintiff’s        complaint      should     include

"factual content that allows the court to draw the reasonable

inference     that    the     defendant     is    liable       for    the     misconduct

alleged."          Ashcroft    v.     Iqbal,     556    U.S.     662,    678     (2009).

Therefore,     the    Court    must    determine       whether       Plaintiffs    plead

sufficient and plausible factual allegations that a violation of

§ 1301 may have occurred.                The issue in this case is whether

recording the Deed of Trust in Rockingham County constituted an

“act . . . to collect . . . all or part of a consumer debt of

the debtor from any individual that is liable on such debt with

the debtor, or that secured such debt . . . ” as contemplated by

§ 1301.      There is no dispute in this case that the mortgage loan

was a consumer debt or that the Property secured the debt.                           The

issue is whether the Bankruptcy Code prohibits the perfection of

a lien against a codebtor’s property.

      When interpreting a statute, the “cardinal rule . . . is

that the intent of Congress is to be given effect.”                          Sierra Club

v. United States Army Corps of Eng’rs, 909 F.3d 635, 645 (4th

Cir. 2018) (citing NLRB v. Wheeling Elec. CO., 444 F.2d 783, 787

(4th Cir. 1971)).          Section 1301 “is designed to protect a debtor

operating under a Chapter 13 individual repayment plan case by

insulating     him     from    indirect        pressures    from       his     creditors

exerted through his friends or relatives that may have cosigned

                                          23
               Case 20-02018   Doc 37    Filed 05/28/21    Page 24 of 37



an obligation of the debtor.”                 11 U.S.C. § 1301 (LexisNexis)

(H.R. 95-959); see In re Whitlock-Young, 571 B.R. at 804; Royal

Truck & Trailer, Inc. v. Armadora Maritima Salvadorena, S.A., 10

B.R. 488, 491 (N.D. Ill. 1981); 7 Norton Bankr. L. and Prac. 3d

§ 143:26, Origin of the codebtor stay.                When determining whether

an action violates the codebtor stay, bankruptcy courts consider

whether the challenged action could have the effect of directly

or indirectly pressuring the debtor through the codebtor.                          Some

courts   have     interpreted    the     potential        effect      on   the   debtor

broadly.       For example,      the bankruptcy court in the                 Southern

District     of    Georgia     decided        that    reporting        a   codebtor’s

delinquent debt on a credit report may violate the codebtor stay

because it can infer an intent to collect a debt.                          Singley v.

Am. Gen. Fin. (In re Singley), 233 B.R. 170, 173 (Bankr. S.D.

Ga.   1999).      The   debtor   in     Singley      filed      for   bankruptcy   and

scheduled a debt on which his wife was a non-filing co-signor.

Id. at 172.        The creditor added a notation on Mrs. Singley’s

credit report that read, “. . . this account is included in or

completed through bankruptcy chapter 13.                  Previously was current

and all payments were made on time.”                      Id.     Mrs. Singley was

refused credit because of the notation, prompting the adversary

proceeding      where   Mr.    and   Mrs.     Singley      alleged     the   creditor

violated the codebtor stay.             Id.     The creditor filed a motion

for summary judgment arguing that truthful credit reporting does

                                         24
                Case 20-02018   Doc 37     Filed 05/28/21    Page 25 of 37



not violate § 1301 and that the credit report and notation was

“devoid of any indicia of intent to collect.”                        Id. at 174.        The

court found that the creditor did not meet its burden.                            Id.   The

court was “unable to conclude, based on the facts presented . .

. that . . . [creditor] did not act with the intent to collect

the debt form Mrs. Singley and/or Debtor when it made the report

to the credit bureau.”          Id.

       Other courts have been more limiting.                    See In re Burkey,

Case No. 09-12371, 2012 Bankr. LEXIS 5516, at *13-14 (Bankr.

N.D.N.Y.    Nov.     28,   2012)   (finding       that      reporting       a    codebtors

“past-due” bill to a credit reporting agency does not violate

the codebtor stay when it does not accompany a quid-pro-quo); In

re    Juliao,    2011     Bankr.   LEXIS     4583,     at   *16-17     (finding         that

reporting a delinquent charge to a credit reporting agency does

not    violate      the    codebtor      stay    because       “a     co-debtor         stay

violation       requires     the   creditor       to     act    in     an       overt    and

intentional manner or which has the inescapable and inevitable

effect of exerting pressure on the debtor by way of the co-

debtor.”).

       In connection with a motion to dismiss, the Court must view

the alleged facts in a light that is most favorable to Debtor

and draw every reasonable inference in favor of the non-movant.

The facts alleged in the Amended Complaint are sufficient to

infer at this stage of the litigation that recording the Deed of

                                           25
                Case 20-02018     Doc 37         Filed 05/28/21    Page 26 of 37



Trust in Rockingham County could have created direct pressure on

Debtor.      Debtor’s Mother owned the Property and had attempted,

albeit unsuccessfully, to transfer her interest to the Debtor.

Debtor now lives in the Property, and the Court may reasonably

infer    from     the     attempted        transfer,         Debtor’s       expectations     of

ownership,      and     Debtor’s       current        residence      that     recording    the

Deed of Trust could have pressured Debtor to attempt to satisfy

the lien during his bankruptcy case, rather than object to the

claim.     This is a result that Congress sought to avoid through §

1301.

        When considering the scope of § 1301, some courts draw a

distinction between in personam actions and in rem actions, with

the former being prohibited by § 1301 but not the latter.                                  See

In re Dev, 593 B.R. 435, 447 (Bankr. E.D.N.C. 2018) (in dicta,

distinguishing          between    in       rem       and    in    personam     actions    and

finding that the foreclosure on a deed of trust does not violate

the codebtor stay because it is an in rem proceeding in North

Carolina     when       the    power       of    sale       is    exercised    against     the

affected property, rather than against the individual owner, but

noting     that     collecting         a    deficiency           judgment     would   require

relief from the codebtor stay); but see In re Whitlock-Young,

571   B.R.   at     807       (applying         Illinois     law    and     finding   that   a

foreclosure was a violation of the codebtor stay because it was

a quasi in rem proceeding).                      Courts concluding that § 1301 is

                                                 26
                Case 20-02018        Doc 37   Filed 05/28/21    Page 27 of 37



limited to in personam acts against the codebtor rather than in

rem acts like a foreclosure base their decisions at least in

part because the language of § 1301 most closely parallels the

prohibitions in § 362(a)(1).5                  Id.     Neither party in this case

contends in its filings that § 1301 excludes actions in rem.

And, while § 1301 is similar to § 362, and the similarities may

be helpful, “the two stays are separate and distinct,” King v.

Wells   Fargo      Bank,      N.A.     (In    re   King),      362    B.R.    226,    232-33

(Bankr. D. Md. 2007), and the codebtor stay under § 1301 reaches

further than the stay                under § 362(a) in some ways.                        See    8

Collier on Bankruptcy ¶ 1301.01 (16th ed. 2020) (“Significantly,

the codebtor stay applies to some actions that are excepted from

the automatic stay of section 362(a).”); 7 Norton Bankr. L. and

Prac. 3d § 143:26, Origin of the codebtor stay (noting that the

automatic        stay        alone     was     insufficient           to     protect       the

reorganization process in former Chapter 13, and the codebtor

stay “is the solution enacted by Congress to prevent ‘indirect

pressure    [on     the      debtor]     to    pay    certain        creditors      in    full

immediately’” and was “intended by Congress to permit Chapter 13

debtors    to     consummate         confirmed       plans     unimpeded      by    creditor

actions against codebtors”) (citations omitted).                             Moreover, the

plain   language        of    §   1301   protects      codebtors       who    may    not       be

liable on the debt, but whose property “secured such debt.”                                    11
5 Section 362(a)(1) prohibits “the commencement or continuation . . . of . . .
[any] action . . . to recover a claim against the debtor.”

                                              27
             Case 20-02018     Doc 37   Filed 05/28/21    Page 28 of 37



U.S.C. § 1301(a) (protecting an “individual that is liable on

such debt with the debtor, or that secured such debt” (emphasis

added)).     It is difficult to envision what type of act could be

taken to collect a debt against an individual who merely secured

the debt that would not be in rem as to the affected collateral.

Therefore,    the   Court    respectfully         disagrees    that   all    in   rem

actions do not fall within the contemplation of the statute.

        At least one published opinion has considered the scope of

the   codebtor   stay   with    respect      to    perfecting    a    lien   in   the

property interest of a non-debtor and supports the conclusion

that recording the Deed of Trust violated the codebtor stay.                       In

In re Holder, the debtor and his non-debtor ex-spouse owned a

mobile home in which the creditor held an unperfected lien.                       260

B.R. 571, 573 (Bankr. M.D. Ga. 2001).                    Prior to the debtor’s

bankruptcy, the non-debtor spouse filed her own chapter 13 case

during which the creditor purported to perfect its interest in

the mobile home without obtaining relief from the codebtor stay.

Id.     The court held that perfection of the lien as to the (then

non-filing) debtor violated the codebtor stay in his spouse’s

case.     Id. at 576.        In concluding that the codebtor stay was

intended to prevent perfection of a lien in property of a non-

filing codebtor, the court looked to the legislative history of

§ 1301 stating that a court usually should modify the codebtor

stay to permit perfection of a lien against non-debtor property.

                                        28
               Case 20-02018    Doc 37   Filed 05/28/21   Page 29 of 37



Id. (quoting S. Rep. No. 989 at 139 (1978), reprinted in 1978

U.S.C.C.A.N. 5787, 5925).6           By indicating that the codebtor stay

should be modified to permit perfection of the interest, the

court concluded that Congress necessarily intended the stay must

apply in the first place.            Id.      For the reasons stated herein,

this Court agrees with the conclusion in Holder, and finds that

perfecting      a   lien   in    non-debtor      property      can   violate   the

codebtor stay if the perfection meets the other elements of the

codebtor stay violation and has the effect of placing direct or

indirect pressure on the debtor to satisfy the obligation.                      At

this point in the litigation, and construing all facts in a

light most favorable to the non-moving party, the Court cannot

conclude as a matter of law that the perfection of the lien

could not have had the effect of placing direct or indirect

pressure on Debtor to satisfy the obligation.

        Therefore, the Plaintiffs have presented a plausible claim

for relief that recording the Deed of Trust in Rockingham County

violated the codebtor stay.

6   S. Rep. No. 989 at 139 states:

        Under subsection (c), if the codebtor has property out of which
        the creditor's claim can be satisfied, the court can grant relief
        from the [codebtor] stay absent the transfer of a security
        interest in that property by the codebtor to the creditor.
        Correspondingly, if there is a reasonable cause to believe that
        property is about to be disposed of by the codebtor which could be
        used to satisfy his obligation to the creditor, the court should
        lift the stay to allow the creditor to perfect his rights against
        such property.



                                         29
             Case 20-02018      Doc 37    Filed 05/28/21     Page 30 of 37



5.    Plaintiffs claims are not barred by the statute of
      limitations, laches, or waiver.

                  a. The statute of limitations                   does   not    bar    the
                     request to avoid the lien.

      This Court has held that a violation of the automatic stay

is   void   ab    initio.       In   re     Carr,    Case    No.     18-80386,     Order

Granting Debtors' Motion to Enforce Automatic Stay, ECF No. 98

at 3; see In Re Holder, 260 B.R. at 576 (citing In re Albany

Partner,    Ltd.,      749   F.2d    670,    675     (11th    Cir.       1984))   (“stay

violations       are   considered     void      ab   initio,       meaning     that    the

violations       are   deemed    without        effect      and    are    rendered     an

absolute nullity.”).          It is irrelevant when a debtor, codebtor,

or trustee raises the issue.              Id. at 577.        As the Eighth Circuit

Bankruptcy Appellate Panel has explained:

      [T]he fundamental importance of the automatic stay to
      the purposes sought to be accomplished by the
      Bankruptcy Code requires that acts in violation of the
      automatic   stay  be   void,   rather  than   voidable.
      Concluding that acts in violation of the automatic
      stay were merely voidable would have the effect of
      encouraging disrespect for the stay by increasing the
      possibility that violators of the automatic stay may
      profit from their disregard for the law, provided it
      goes undiscovered for a sufficient period of time.
      This may be an acceptable risk to some creditors when
      measured against a delayed pro rata distribution.

LaBarge v. Vierkant (In re Vierkant), 240 B.R. 317, 323 (B.A.P.

8th Cir. 1999) (quoting In re Garcia, 109 B.R. 335 (N.D. Ill.

1989)).

      To    the    extent    that     recording       the      Deed      of    Trust    in

Rockingham County violated the codebtor stay, it is void, and
                                           30
                 Case 20-02018   Doc 37   Filed 05/28/21    Page 31 of 37



there      is    no   statute      of   limitations        or       waiver    that     will

effectively redeem the void action.               Cf. Holder, 260 B.R. at 577

(quoting Vierkant, 240 B.R. at 323) (“Concluding that acts in

violation of the automatic stay were merely voidable would have

the effect of encouraging disrespect for the stay by increasing

the possibility that violators of the automatic stay may profit

from their disregard for the law, provided it goes undiscovered

for a sufficient period of time.                This may be an acceptable risk

to    some      creditors   when    measured     against        a   delayed    pro     rata

distribution.”).            Defendant     has    not   cited          any    statute     of

limitations to which a claim for violation of the codebtor stay

would be subject.7




7   In its Supporting Memo, Defendant states:

        [A]ny cause of action to avoid a transfer under Section 544(a)
        would be time barred by the passage of more than seven (7) years
        since the re-recording of the Deed of Trust. This is a court of
        equity, and equity dictates that a delay of this magnitude does
        not work a hardship on the Bank under the doctrine of laches and
        waiver.

ECF No. 17 at 37 ¶ 118. For the reasons below, the affirmative defenses of
laches and waiver are not properly determined as a matter of law at this
stage of the litigation. Defendant did not cite any other statute in support
of its limitation or laches arguments in its Supporting Memo. In Defendant’s
Answer, filed after the Court denied the Motion to Dismiss, Defendant pleads
the affirmative defense of the limitations period under § 546(a) with respect
to the trustee’s claim under § 544. ECF No. 33 at 6; see In re Margaux Tex.
Ventures, Inc., 545 B.R. 506, 526 (Bankr. N.D. Tex. 2014) (holding that §
546(a) is not jurisdictional and “is without a doubt a statute of
limitations” subject to waiver, tolling, or estoppel); In re Madeoy, 551 B.R.
172, 180 (D. Md. 2016) (stating that § 546 is a statute of limitations).
This affirmative defense has not been sufficiently argued or briefed to be
resolved at this stage of the litigation and will be preserved for summary
judgment or trial.


                                          31
              Case 20-02018         Doc 37    Filed 05/28/21         Page 32 of 37



                b. The   remaining   affirmative   defenses   do  not
                   sufficiently appear on the face of the Amended
                   Complaint   such   that  the   claims   should  be
                   dismissed under Rule 12(b)(6).

       Laches is an affirmative defense                        in equity that may be

raised to bar “long-dormant claims for equitable relief.”                                     City

of Sherill v. Oneida Indian Nation of N.Y., 544 U.S. 197, 217

(2005).        Courts      generally         decline          to      resolve       affirmative

defenses,     including        laches,       at    the    Rule        12(b)    motion      stage.

Acosta v. Jardon & Howard Techs., Inc., Case No. 4:18-CV-16-D,

2018 U.S. Dist. LEXIS 187927, at *4 (E.D.N.C. Nov. 2, 2018).

The defendant bears the burden of establishing an affirmative

defense,      whereas      a     motion       tests           “the      sufficiency        of     a

complaint.”      Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th

Cir. 2007) (en banc).                Therefore, an affirmative defense can

only    be   established       in    a   Rule      12(b)(6)          motion    if    all     facts

necessary to the affirmative defense “clearly appear on the face

of the complaint.”             Richmond, Fredericksburg & Potomac R.R. v.

Frost, 4 F.3d 244, 250 (4th Cir. 1993).                         "[Federal Rule of Civil

Procedure] 12(b)(6) . . . generally cannot reach the merits of

an     affirmative      defense"           except        in     the      "relatively          rare

circumstances”       in    which         facts      sufficient           to    rule     on      the

affirmative defense are alleged in the complaint. Goodman, 494

F.3d    at   464;    see   U.S.       ex     rel.    Oberg         v.    Pa.    Higher       Educ.

Assistance Agency, 745 F.3d 131, 148 (4th Cir. 2014).                                  Although


                                              32
               Case 20-02018    Doc 37    Filed 05/28/21    Page 33 of 37



courts can consider laches in the context of a motion to dismiss

under Rule 12(b)(6), laches requires a fact-intensive analysis

that is usually inappropriate to resolve on the face of the

complaint. See E.E.O.C. v. Am. Nat'l Bank, 574 F.2d 1173, 1176

(4th Cir. 1978); Champion Labs., Inc. v. Cent. Ill. Mfg. Co.,

157 F. Supp. 3d 759, 765-66 (N.D. Ill. 2016); Lennon v. Seaman,

63 F. Supp. 2d 428, 438-39 (S.D.N.Y. 1999).

        Laches requires the defendant to prove two elements: “(1)

lack    of    diligence   by    the    party   against      whom    the     defense   is

asserted, and (2) prejudice to the party asserting the defense.”

White    v.    Daniel,    909   F.2d     99,   102   (4th    Cir.      1990)    (quoting

Costello v. United States, 365 U.S. 265, 282 (1961)).                          The first

element of laches, lack of diligence, requires the defendant to

show that the plaintiff delayed “inexcusably or unreasonably” in

bringing      the   action.      White,    909   F.2d      at    102   (citing     Nat’l

Wildlife Fed’n v. Burford, 835 F.2d 305, 318 (D.C. Cir. 1987)).

For a delay to be inexcusable or unreasonable, the delay must

occur     after     the    plaintiff       discovers,       or     with     reasonable

diligence could have discovered, the facts giving rise to his

claim.        Id.    Where there is no evidence that the plaintiff

knowingly delayed in bringing a                claim, courts decline to find

lack of diligence.            See Johnson v. Penn. Nat’l Mut. Cas. Ins.

Co., 447 F. Supp. 3d 372, 381 (D. Md. 2020) (“[S]ince laches

implies negligence in not asserting a right within a reasonable

                                          33
               Case 20-02018     Doc 37     Filed 05/28/21   Page 34 of 37



time after its discovery, a party must have had knowledge, or

means of knowledge, of the facts which created his cause of

action in order for him to be guilty of laches.”); Ward v.

Ackroyd, 344 F. Supp. 1202, 1212 (D. Md. 1972).                          The defendant

can show lack of diligence through evidence that the action was

not commenced within the applicable statute of limitations or

facts     indicating       a   lack    of   vigilance        on    the   part   of   the

plaintiff.         White, 909 F.2d at 102.

        The   second      element     of    laches,     prejudice,       requires    the

defendant to show “a disadvantage on the part of the defendant

in asserting or establishing a claimed right or some other harm

caused by detrimental reliance on the plaintiff’s conduct.” Id..

The   defendant may either rest on                 the inference of prejudice

created       by   the    plaintiff’s       lack   of   diligence        or   introduce

additional evidence to show prejudice. Id. (quoting Giddens v.

Isbrandtsen Co., 355 F.2d 125, 128 (4th Cir. 1966)).

        In this case, the two elements of the laches affirmative

defense do not “clearly appear on the face of the complaint.”

Richmond, 4 F.3d at 250.              As with all other aspects of a motion

under Rule 12(b)(6), all reasonable inferences must be drawn in

favor of the non-movant.              Doing so, the Court cannot determine

if Debtor acted with a lack of diligence because the Amended

Complaint      does      not   indicate     when    Debtor        knew   or   reasonably

should have known about the facts giving rise to his claim.

                                            34
                Case 20-02018       Doc 37    Filed 05/28/21    Page 35 of 37



White, 909 F.2d at 102 (“An inexcusable or unreasonable delay

may occur only after the plaintiff discovers or with reasonable

diligence could have discovered the facts giving rise to the

cause of action.”).                Without facts alleging more than the mere

passage    of    time,       the    Court    cannot    find     that    the     Debtor   was

unreasonably dilatory in asserting his claim as a matter of law.

See Ward, 344 F. Supp. at 1212 (finding no lack of diligence

where facts giving rise to claim occurred nearly 10 years before

claims    were       filed       because     there   was   no     evidence      plaintiffs

“knowingly        sat       on     rights      and    delayed       bringing       suit”).

Similarly, the Court cannot conclude that Defendant has been

prejudiced       as     a    matter    of     law.       Neither       Debtor’s    Amended

Complaint       nor    Defendant’s          Motion   contain      factual     allegations

from     which       the    Court     may     conclude     that    any    delay     caused

prejudice to the Defendant as a matter of law.                           See White, 909

F.2d at 102 (“[T]he defendant is ultimately required to prove

prejudice.       .    .     .”).      These     issues     are    more    appropriately

addressed at a later stage in this proceeding.

6.     To the extent that the lien is unrecorded, Trustee may
       avoid it under § 544(a) even in the absence of a transfer
       of property by the Debtor.

       A trustee’s powers under § 544(a) are not limited solely to

avoidance of transfers.               11 U.S.C. § 544(a) (“The trustee shall

have . . . the rights and powers of, or may avoid any transfer

of property of the debtor . . . that is voidable by-- (3) a bona

                                              35
             Case 20-02018   Doc 37   Filed 05/28/21   Page 36 of 37



fide purchaser of real property . . ..”) (emphasis added); see

In re Granada, Inc., 92 B.R. 501, 505 (Bankr. D. Utah 1988)

(“This § 544(a)(3) power to avoid any transfer of property of

the debtor that is voidable by a bona fide purchaser is in

addition to the trustee's § 544(a)(3) position of having the

‘rights and powers’ of a bona fide purchaser . . ..”).                 Under §

544(a)(3), the trustee has the rights and powers of a bona fide

purchaser, without regard to any knowledge.               See SunTrust Bank,

N.A. v. Macky (In re McCormick), 669 F.3d 177, 180 (4th Cir.

2012).   As the court in Granada explained;

     The language of § 544(a) provides that the trustee shall
     have the rights and powers of (3) a bona fide purchaser of
     real property from the debtor.    The legal fiction created
     by the statute assumes a transfer from the debtor to a bona
     fide purchaser on the date of filing. The trustee is then
     clothed with whatever legal rights the bona fide purchaser
     would possess. . . the debtor's interest in the property
     (or lack thereof) may well limit the bona fide purchaser's
     "rights and powers."

Granada,   92   B.R.   at    504   (internal    citations,      emphasis,   and

quotations omitted).

     State law defines the rights and powers of a bona fide

purchaser.      McCormick, 669 F.3d at 180.             North Carolina is a

pure race jurisdiction, and “[i]f a prior lien is not properly

recorded in accordance with the system, then the purchaser can

count on taking property as if no lien exists . . ..”                  Id. at

181 (citing Hill v. Pinelawn Mem'l Park, Inc., 304 N.C. 159, 282

S.E.2d 779, 782 (N.C. 1981)) (finding the trustee could avoid a

                                      36
          Case 20-02018   Doc 37   Filed 05/28/21   Page 37 of 37



lien on one parcel where the lien was against two parcels but

recorded on the other).       Therefore, to the extent that this

Court finds that the recording of the Deed of Trust is void,

Trustee is entitled to avoid the unperfected lien.              Trustee has

asserted a plausible claim for relief under § 544(a)(3).

       For the reasons set forth herein, the Motion was denied.

                           [END OF ORDER]




                                   37
